— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered September 30, 1983, convicting him of robbery in the second degree, grand larceny in the second degree, and unauthorized use of a vehicle in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The principal defense offered at trial was that the defendant borrowed rather than stole the complainant’s car. The court prohibited the defendant’s mother from testifying that there was an emergency at her home. This proffered testimony was collateral since it would not have been probative of whether or not the defendant stole the complainant’s vehicle (see, People v Yazum, 13 NY2d 302, 304, rearg denied 15 NY2d 679; People v Aulet, 111 AD2d 822, 825-826, lv denied 66 NY2d 761; see also, Richardson, Evidence § 147, at 117 [Prince 10th ed]). Eiber, J. P., Kooper, Sullivan and Balletta, JJ., concur.